Name: Commission Implementing Regulation (EU) 2015/1014 of 25 June 2015 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: transport policy;  organisation of transport;  air and space transport
 Date Published: nan

 27.6.2015 EN Official Journal of the European Union L 162/65 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1014 of 25 June 2015 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that Union list. Relevant information was also communicated by certain third countries. On the basis of that information and the verifications carried out by the Commission, the Union list should now be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Union list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, EASA and the third countries concerned, to submit written comments and to make an oral presentation to the Commission and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 (3). (5) The Commission updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and its implementing Regulation (EC) No 473/2006 (4), with competent authorities and air carriers of Angola, Botswana, Democratic Republic of Congo, Gabon, Ghana, India, Indonesia, Iran, Kazakhstan, Lebanon, Libya, Madagascar, the Islamic Republic of Mauritania, Mozambique, the Philippines, Sudan, Thailand, Yemen and Zambia. The Air Safety Committee also received information from the Commission on Afghanistan, Benin, the Republic of Guinea, the Kyrgyz Republic, Nepal, North Korea, SÃ £o TomÃ © and PrÃ ­ncipe, and Taiwan and it was updated by the Commission on technical consultations with the Russian Federation. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme (USOAP). In this context, the importance was recalled of Member States prioritising ramp inspections on air carriers licensed by States in respect of which Significant Safety Concerns have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission under Regulation (EC) No 2111/2005, such prioritisation is expected to allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) EASA presented to the Commission and the Air Safety Committee the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft (SAFA) programme in accordance with Commission Regulation (EU) No 965/2012 (5). (8) EASA also updated the Commission and the Air Safety Committee on the technical assistance projects carried out in States affected by measures or monitoring under Regulation (EC) No 2111/2005. EASA set out its plans in this respect and provided information regarding requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to helping resolve any non-compliance with applicable international standards. Member States were invited to respond to those requests on a bilateral basis in coordination with the Commission and EASA. In this regard, the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network database, on technical assistance provided by the Union and by its Member States, to improve aviation safety around the world. (9) Eurocontrol updated the Commission and the Air Safety Committee on the status of the SAFA alarming function and on the current statistics for alert messages for banned carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Estonia informed that the Estonian Civil Aviation Authority performed an audit on the air carrier AS Avies and that the findings are being addressed by the air carrier. (11) Member States reiterated their readiness to act appropriately where relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards. Air carriers from Angola (12) Regulation (EC) No 474/2006, as amended by Commission Implementing Regulation (EU) No 1197/2011 (6), allows TAAG Angola Airlines certified in Angola, to operate into the Union four aircraft of type Boeing 737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ, three aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE and D2-TEF, and two aircraft of type Boeing 777-300 with registration marks D2-TEG and D2-TEH. (13) TAAG Angola Airlines has submitted on 21 November 2014, through the competent authorities of Angola (INAVIC), a request to add a new aircraft of type Boeing 777-300 to Annex Ã  to Regulation (EC) No 474/2006. Following an invitation by the Commission both INAVIC and TAAG Angola Airlines attended a technical consultation meeting in Brussels on 25 February 2015 where the current safety situation was thoroughly reviewed in all its aspects, including with regard to the addition of new aircraft to the fleet of TAAG Angola Airlines. (14) INAVIC have focused their effort mainly on the alignment of the legal framework with international requirements, improvement of the infrastructure (radio coverage of their territory) and reinforcement of the licencing requirements for personnel and organisations as well as oversight of the existing operators. As this last activity does not yet fully meet the required international safety standards because the certification of operators is not a sufficiently robust process, there is no room for a relaxation of the current ban on all carriers certified by INAVIC other than TAAG Angola Airlines. The Commission noted that there is an improvement in the communication and coordination between INAVIC and TAAG Angola Airlines, with meetings taking place regularly to discuss all aspects of the air carrier's operations. (15) TAAG Angola Airlines advised on the renewal and expansion of the fleet, with the withdrawal of the B737-200 and B747-300 Combi aircraft and the purchase of new B777-200, B777-300ER and B737-700 aircraft, complemented by a strong focus on quality of operations, engineering and maintenance and growth. Pilot training has been significantly improved with the help of external consultants. Safety has been further bolstered with the introduction of a non-punitive, anonymised occurrence reporting mechanism. This information, together with a comprehensive FDM (Flight Data Monitoring) analysis, is now systematically used to identify and prevent the re-occurrence of past incidents or anomalies and is fed back into the pilot training programme. (16) In the context of the third country operator authorisation process (7), TAAG Angola Airlines has been engaged in a continuous dialogue with EASA since November 2014 and has been supplying factual and detailed data on their fleet of aircraft and operations. (17) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to include the additional aircraft of type Boeing 777-300 with registration mark D2-TEI of TAAG Angola Airlines in Annex B to Regulation (EC) No 474/2006 which would be allowed to operate in the Union. (18) Member States are to continue to verify effective compliance by TAAG Angola Airlines with the relevant safety standards, through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EU) No 965/2012. Air carriers from Botswana (19) At the request of the Commission, the Civil Aviation Authority of Botswana provided information on the progress of the resolution of the Significant Safety Concerns and other ICAO findings by letter of 30 January 2015. Further progress has been shown by the Civil Aviation Authority of Botswana with respect to the implementation of international safety standards. The Civil Aviation Authority of Botswana is encouraged to seek verification by ICAO of the resolution of the Significant Safety Concerns. (20) The safety information available does not support a decision to impose a ban or operational restrictions on air carriers certified in Botswana. However, the Commission considers that the situation should continue to be closely monitored. (21) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union by including air carriers from Botswana. Air carriers from the Democratic Republic of Congo (22) All air carriers certified in the Democratic Republic of Congo have been included in Annex A of Regulation (EC) No 474/2006 since March 2006 (8). (23) By letter of 27 May 2015, the competent authorities of the Democratic Republic of Congo, the AutoritÃ © de l'Aviation Civile (AAC), informed the Commission that the Air Operator Certificates of the air carriers Air Baraka, Biega Airways, Cetrac Aviation Service SPRL, Congo Express, GIS'AIR, Goma Express, GTRA, Katanga Express, Okapi Airlines, Patron Airways, Pegasus Aviation, Sion Airlines and Tracep Congo had been revoked and therefore these air carriers should be removed from Annex A to Regulation (EC) No 474/2006. (24) On 4 June 2015, AAC provided the Commission with additional information that shows that the Air Operator Certificates of the air carriers African Air Service Commuter, Air Castilla, Air Malebo, Armi Global Business Airways, Business Aviation, CHC Stellavia, Eagles Services, Ephrata Airlines, Filair, Fly Congo, Galaxy Kavatsi, International Trans Air Business, Jet Congo Airlines, Katanga Wings, Lignes AÃ ©riennes Congolaises, Mavivi Air Trade, Safe Air, Stellar Airways, Waltair Aviation and Wimbi Dira Airways had been revoked and therefore these air carriers should be removed from Annex A to Regulation (EC) No 474/2006. (25) AAC also informed the Commission that an operating licence had been issued to the air carriers Dakota SPRL, Malu Aviation, Serve Air and Congo Airways without demonstrating that the certification and oversight of this air carrier fully comply with the applicable international safety standards. These air carriers should therefore be added to Annex A to Regulation (EC) No 474/2006. (26) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers African Air Service Commuter, Air Baraka, Air Castilla, Air Malebo, Armi global Business Airways, Biega Airways, Business Aviation, Cetrac Aviation Service SPRL, CHC Stellavia, Congo Express, Eagles Services, Ephrata Airlines, Filair, Fly Congo, Galaxy Kavatsi, GIS'AIR, Goma Express, GTRA, International Trans Air Business, Jet Congo Airlines, Katanga Express, Katanga Wings, Lignes AÃ ©riennes Congolaises, Mavivi Air Trade, Okapi Airlines, Patron Airways, Pegasus Aviation, Safe Air, Sion Airlines, Stellar Airways, Tracep Congo, Waltair Aviation and Wimbi Dira Airways from Annex A to Regulation (EC) No 474/2006 and to add the air carriers Dakota, Malu Aviation, Serve Air and Congo Airways to Annex A to Regulation (EC) No 474/2006. Air carriers from Gabon (27) The air carriers Air Services SA and SCD Aviation have been included in Annex A since July 2008. The air carrier Gabon Airlines was allowed since July 2008 to operate in the EU only with the aircraft of type Boeing 767-200 with registration marks TR-LHP under the conditions contained in recital (15) of Regulation (EC) No 715/2008 (9). (28) On 5 June 2015, the competent authorities of Gabon provided the Commission with evidence of the revocation of the Air Operator Certificate (AOC) of the air carriers Air Services SA, SCD Aviation and Gabon Airlines, and therefore these air carriers should be removed from the Union list of air carriers subject to a ban or operating restrictions. (29) The competent authorities of Gabon informed the Commission of the issuance of a new AOC to the air carrier Tropical Air Gabon on 6 May 2015 without demonstrating that the certification and oversight of this air carrier fully comply with the applicable international safety standards. This air carrier should therefore be added to Annex A to Regulation (EC) No 474/2006. (30) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers Air Services SA and SCD Aviation from Annex A to Regulation (EC) No 474/2006, to remove the air carrier Gabon Airlines from Annex B to Regulation (EC) No 474/2006 and to add the air carrier Tropical Air Gabon to Annex A to Regulation (EC) No 474/2006. Air carriers from Ghana (31) In September 2010, Meridian Airways LTD was included in Annex A to Regulation (EC) No 474/2006 (10). In September 2010 Airlift International (GH) LTD was included in Annex B to Regulation (EC) No 474/2006, whereby only one particular aircraft of type DC-8-63F, was allowed to operate in the Union. Both decisions stemmed from serious safety deficiencies identified during ramp inspections performed under the SAFA programme. In November 2010, it was assessed that Airlift International (GH) LTD could operate a second DC-8-63F aircraft in the Union (11). (32) On 5 February 2014, the Ghana Civil Aviation Authority (GCAA) sent to the Commission the Aircraft Deregistration Certificates for certain DC-8-63F aircraft registered in Ghana. The GCAA also reported that it had issued a technical directive banning the use of DC-8 aircraft by air carriers certified in Ghana, which took effect on 31 December 2013. This evidence should be viewed as confirmation that the State of Ghana no longer supported operations of the DC-8 aircraft on its aircraft registry. (33) On 16 February 2015, the GCAA provided written evidence to the Commission that the GCAA had revoked the Air Operator Certificates of Meridian Airways LTD and of Airlift International (GH) LTD. A technical meeting between senior representatives of the GCAA, the Commission and EASA took place on 17 March 2015, during which the GCAA provided details in respect to its current organisational structure, its oversight of air carriers certified in Ghana and the Air Operator certification process. The evidence of the revocation of these two Air Operator Certificates and the facts presented during the technical meeting of GCAA aviation safety oversight arrangements were deemed sufficient to conclude that operations by Meridian Airways LTD and Airlift International (GH) LTD had ceased. (34) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove Meridian Airways LTD from Annex A to Regulation (EC) No 474/2006 and Airlift International (GH) LTD from Annex B to Regulation (EC) No 474/2006. (35) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission may be forced to take action in accordance with Regulation (EC) No 2111/2005. Air carriers from India (36) By letter of 24 December 2014, the Indian Directorate General of Civil Aviation (DGCA) provided the Commission with an update on the corrective actions undertaken by the Indian DGCA in respect to the decision of January 2014 by the United States Federal Aviation Administration (FAA) to downgrade India's compliance status from category 1 to category 2, pursuant to the FAA's International Aviation Safety Assessment (IASA) audit. This letter also indicated that the FAA had carried out a reassessment of the Indian DGCA in December 2014. On 8 April 2015, the FAA announced the upgrading of India's IASA audit compliance status from category 2 to category 1. (37) By letter of 10 April 2015 to the Indian DGCA the Commission, while welcoming the positive decision by the FAA to upgrade India's IASA compliance status, reiterated that the Indian DGCA would need to continue to engage with the Commission in respect of providing regular updates regarding the fulfilment by the Indian DGCA of its international safety and oversight obligations. (38) On 7 May 2015, technical consultations were held between experts from the Commission, EASA, a Member State and senior representatives from the Indian DGCA. The meeting allowed the Indian DGCA to provide details of the measures it had taken that resulted in the FAA upgrading India's compliance status from category 2 to 1. The Indian DGCA provided details of the corrective action plan it had implemented as well as specific details of sustainable measures that it had implemented to enhance its safety oversight capability. The Commission took note of the information provided by the Indian DGCA. It was assessed that no ban or operational restrictions on air carriers certified in India are necessary, but that further technical consultations remain of benefit in order to enable discussing safety related matters with the Indian DGCA on an ongoing basis. (39) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (40) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian air carriers pursuant to Regulation (EU) No 965/2012. Air carriers from Indonesia (41) Regular consultations between the Commission and the Directorate General for Civil Aviation (DGCA) of Indonesia continue, aiming at monitoring the progress of the DGCA of Indonesia in ensuring that the safety oversight of all air carriers certified in Indonesia is in compliance with international safety standards. Following the ICAO audit of May 2014, the DGCA finalised its corrective action plan and is currently in the process of completing those corrective actions. (42) On 28 December 2014, flight QZ8501 of the air carrier Indonesia AirAsia suffered an accident over the Java Sea. The aircraft was destroyed and all passengers and crew lost their lives. The Indonesian National Transportation Safety Committee (NTSC) carries out the investigation into the accident and a final report is expected before the end of 2015. (43) In January 2015, representatives of the Commission visited Indonesia to discuss the results from the ICAO audit of May 2014, in order to ensure that the level of safety oversight on those air carriers that are no longer included in the Union list remains such that there are no grounds for including them in that list. The Commission representatives met the Indonesian Minister of Transport and representatives of the DGCA of Indonesia, the National Transportation Safety Committee and the air carriers concerned. Those air carriers gave a good overview of their safety management systems and implementation of the international safety standards. (44) By letter of 31 March 2015, the DGCA provided comprehensive information on the corrective actions that are in progress to resolve the problems identified by the ICAO findings. Furthermore, the DGCA provided information on the safety oversight of the air carriers concerned. Following the analysis of the information that was provided, the Commission requested further clarifications with respect to the safety oversight on the air carriers certified in Indonesia and the current list of Air Operator Certificate holders in Indonesia. (45) By letter of 13 May 2015 the additional clarifications were given. Information was provided on the surveillance and oversight program on the air carriers that are currently exempted from the operating ban, namely PT. Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua and Indonesia Air Asia. Based on the information provided it was concluded that the DGCA is performing safety oversight on these air carriers and that there is no relevant safety information to support a decision to impose an operating ban. (46) In this same letter, the DGCA of Indonesia informed the Commission that the Air Operator Certificates of the air carriers Mandala Airlines (AOC No 121-005), Merpati Nusantara Airlines (AOC No 121-002), Sky Aviation (AOC No 121-028 and 135-044) and Republik Express (AOC No 121-040) had been revoked. Therefore the air carrier Mandala Airlines should be removed from the list of exempted air carriers from Indonesia and Merpati Nusantara Airlines, Sky Aviation and Republik Express should be removed from Annex A to Regulation (EC) No 474/2006. (47) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carrier Mandala Airlines from the list of exempted air carriers and to remove the air carriers Merpati Nusantara Airlines, Sky Aviation and Republik Express from Annex A to Regulation (EC) No 474/2006. Air carriers from Iran (48) The air carrier Iran Air, certified by the Civil Aviation Organisation of the Islamic Republic of Iran, was included in Annex B to Regulation (EC) No 474/2006 on 30 March 2010 (12). After a Union on-site assessment visit, the operational restrictions to the fleet of Iran Air were further specified on 5 July 2010 (13). (49) Iran Air has provided the Commission information on their current fleet, supported by the relevant documentation. The air carrier requested to exclude the aircraft type A320 from the operating restrictions in order to be able to operate those aircraft to the Union. However, it has not been possible to this day to verify the evidence provided through a technical meeting and/or a Union on-site assessment visit. Therefore a decision with respect to allow the operation of aircraft of the type A320 by Iran Air cannot be taken at this time. (50) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers certified in Iran. Air carriers from Kazakhstan (51) The Commission continues to monitor the implementation by Kazakhstan of the Corrective Actions Plan following the 2014 ICAO Coordinated Validation Mission (ICVM) in the country. This ICVM confirmed the resolution of one significant safety concern in the field of airworthiness and overall progress in the implementation of international safety standards. However, ICAO found serious shortcomings in the field of air operations and even expanded the significant safety concern related to this field. (52) On 27 April 2015 technical consultations took place with the Civil Aviation Committee of Kazakhstan (CAC) to allow the CAC to provide the Commission with an update on its oversight activities and its short- and mid-term priorities. According to the information provided by CAC, certain corrective actions have been launched. Other corrective actions are at various levels of completion. According to CAC, its priorities for 2015 include the introduction of a five phase Air Operator Certification process, the development of procedures for Special Approvals, the recruitment of additional technical staff, the development and implementation of a safety oversight programme and inspection plan, the introduction of new checklists for inspections and audits, the training of inspectors and the empowerment of inspectors to carry out their surveillance and control functions. (53) During the technical consultations Air Astana informed that CAC performed the recertification of the air carrier in April 2015. Furthermore, the air carrier provided regular updates on its flight operations, training and maintenance activities. (54) During the technical consultations of April 2015, the air carrier SCAT Air Company also informed the Commission that it has already passed an International Air Transport Association Operational Safety Audit and that the air carrier is likely to receive an International Air Transport Association Operational Safety Audit certificate by the end of 2015, pending its successful rectification of outstanding non-compliances. (55) On the basis of the information that is available to the Commission and the discussions that took place during the technical consultations, it was concluded that Kazakhstan continues to face challenges in the implementation of international safety standards. The Commission strongly encourages CAC to step up its efforts in implementing international safety standards as a precondition for the Commission to consider favourably a further relaxation of the restrictions as they currently apply to air carriers under CAC oversight. (56) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Kazakhstan. (57) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. Air carriers from Lebanon (58) Consultations with the Directorate General for Civil Aviation (DGCA) of Lebanon are ongoing, aiming to confirm that Lebanon is implementing the corrective action plan that was developed in response to the findings and the Significant Safety Concern based on the ICAO Coordinated Validation Mission of December 2012. (59) On 9 April 2015, the advisor to the Minister of Transport in Lebanon, during a meeting in Brussels, informed the Commission and EASA, about the establishment of a Civil Aviation Authority Board. He also referred to the proposals for the separation of the safety oversight functions from the service provision functions, which are currently both organised within the DGCA of Lebanon. Further information was provided on the steps taken by the DGCA together with ICAO. A Regional Office Safety Team mission by ICAO took place in March 2015 to verify the progress on the actions to rectify the Significant Safety Concern. (60) The Commission provided, through EASA, technical assistance on the implementation of international safety standards to the DGCA of Lebanon from September 2014 to March 2015, as a follow up to the Mediterranean Aviation Safety Cell project. These activities have assisted the DGCA of Lebanon in the implementation of the corrective actions, the improvement of their internal procedures, manuals and handbooks and their preparations on an improved organisational structure. (61) The safety information available does not support a decision to impose a ban or operational restrictions on air carriers certified in Lebanon. However, the Commission considered that the situation should continue to be closely monitored. Consultations with the Lebanese authorities are to continue in accordance with Article 3(2) of Regulation (EC) No 473/2006. (62) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union by including air carriers from Lebanon. (63) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be forced to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Libya (64) The Commission continues to be concerned with regard to the aviation safety situation in Libya. The government recognised by the Union has designated a new competent authority, the Libyan Civil Aviation Authority (LCAA). Certain aviation safety-related tasks, such as issuing of Notices To Airmen (NOTAM), have been assigned by LCAA to competent authorities of other States. However, the former competent authority, i.e. the Libyan Civil Aviation Authority (LYCAA) continues to operate and continues to issue NOTAM's in addition to those being issued on behalf of the LCAA. Aviation safety could be affected, because the NOTAM's issued by those organisations, if covering the same airspace or the same aerodromes, could contain conflicting information. (65) The Commission has established contacts with LCAA, but was not provided with useful and verifiable information on the current situation with regard to civil aviation oversight or the status of aviation safety in Libya. (66) Due to the present unclear and unstable situation in Libya and the limited capabilities of the LCAA to adequately oversee Libyan air carriers and to control imminent safety risks, it is considered that Libya cannot fulfil its international obligations in relation to aviation safety. (67) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Libya. Air carriers from Madagascar (68) Consultations with the competent authorities of Madagascar, Aviation Civile de Madagascar (ACM), have continued actively with the purpose of monitoring the progress of these authorities in ensuring that the safety oversight of all air carriers certified in Madagascar is in compliance with international safety standards. (69) The Commission, assisted by EASA, held a consultation meeting on 28 April 2015 with ACM and representatives of the air carrier Air Madagascar. At this meeting, ACM and the air carrier provided information on the progress made in the implementation of their respective corrective and preventive action plan, undertaken to address the safety concerns raised during the EU assessment visit to Madagascar in February 2014 (70) In particular, ACM reported on the progress made in the training of its inspectors, carried out in the framework of the ICAO technical assistance programme (SAFE), and indicated that it considers that the current qualified inspectors had received at the time of the meeting about 65 % of the necessary training to enable ACM to reach an acceptable level of performance in the discharge of its oversight obligations. While the oversight programme of 2014 had been carried out with the assistance of third parties, ACM was confident that the oversight programme of 2015 will demonstrate its capacity to discharge its oversight obligations. ACM also informed that it had recently decided to suspend the air operation certificate of the air carriers Aeromarine, Henri Fraise Fils Transport AÃ ©rien and Insolite Travel Fl as well as the approval of the training organisation Ecole Nationale d'Enseignement de l'AÃ ©ronautique et de la MÃ ©tÃ ©orologie. ACM finally underlined that the ICAO off-site evaluation of the critical elements 1 to 5 of a safety oversight system was ongoing and that this evaluation should be completed in July 2015. (71) In addition to information on its preventive and corrective plan the air carrier Air Madagascar provided the latest details regarding its fleet evolution and in particular informed that the acquisition of a third aircraft of type ATR 72-600 was under consideration and that the two aircraft of type Boeing 737-300 were scheduled to be replaced by aircraft of type Boeing 737-700 in the fourth quarter of 2015. (72) The Commission noted the information provided by ACM and the air carrier Air Madagascar. The Commission welcomed the progress made by ACM and the air carrier Air Madagascar by setting up new processes or improving the existing ones. However, the Commission strongly emphasizes the need for both organisations to have the capacity to effectively implement these processes. The Commission recommends to progress step by step and to avoid processes which are only partially implemented, as was noted during the Union assessment visit to Madagascar in February 2014. (73) On 8 May 2015 ACM informed the Commission that the air carrier Air Madagascar had made the request to have the aircraft of type Airbus A340-300 with registration mark 5R-EAA added to the list of aircraft of the company that are already mentioned under Annex B to Regulation (EC) No 474/2006. (74) On 29 May 2015, the Minister of Tourism, Transport and Meteorology of Madagascar expressed the wish to have the situation of the two aircraft of type Airbus A340-300 re-assessed during the meeting of the Air Safety Committee of June 2015. However, if the reassessment process of the potential removal of the air carrier Air Madagascar from Annex B to Regulation (EC) No 474/2006 could not be completed before the meeting of June 2015, he would support the request made by the air carrier Air Madagascar for the inclusion of the aircraft of type Airbus A340-300 with registration mark 5R-EAA in Annex B to Regulation (EC) No 474/2006. (75) In view of the seriousness of the findings which were raised on the occasion of the EU assessment visit to Madagascar in February 2014, the Commission considers that the conditions allowing such inclusion, in essence, do not differ from the conditions that need to be met to remove the air carrier Air Madagascar from Annex B to Regulation (EC) No 474/2006. The review of the information provided by ACM and the air carrier Air Madagascar, after the meeting of 28 April 2014, aiming at supporting the inclusion of the aircraft of type Airbus A340-300 with registration mark 5R-EAA in the Annex B to Regulation (EC) No 474/2006 does not show that these conditions are met. (76) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Madagascar. Air carriers from the Islamic Republic of Mauritania (77) On 24 February 2015, a technical meeting was held in Brussels between the Commission, EASA, several Member States and the civil aviation authorities of Mauritania, the Agence Nationale de l'Aviation Civile, as well as the air carrier Mauritania Airlines International (MAI). The Agence Nationale de l'Aviation Civile presented the safety situation in Mauritania and its State Safety Plan, highlighting its good ICAO audit results culminating in a high level of effective implementation of international safety standards. MAI explained how it responded to the recent SAFA findings and announced that it would go through the registration process for the International Air Transport Association Operation Safety Audit. MAI confirmed that, for economic reasons, it had stopped flying to certain Union destinations and that it intends to develop a regional network in cooperation with a Union air carrier. Consequently, MAI also decided to change its fleet composition in order to operate smaller aircraft on a schedule with higher flight frequencies. (78) The latest SAFA analysis provided by EASA indicated improvements in the sense that fewer findings were made during SAFA checks in the Union, although it was highlighted by some Member States that the introduction of a new type of aircraft in the fleet of MAI, the Embraer ERJ145, had not been accomplished in a satisfactory manner. From 10 to 14 March 2015, the International Air Transport Association Operational Safety pre-Audit took place in Nouakchott. The Agence Nationale de l'Aviation Civile and MAI provided the Commission with the preliminary results of this pre-audit. On that basis, it appears that there is an acceptable implementation of international safety standards and there are no elements pointing at the existence of particularly alarming safety deficiencies. (79) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union by including air carriers from the Islamic Republic of Mauritania. (80) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be forced to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Mozambique (81) An ICAO Coordinated Validation Mission took place in November and December 2014 in order to validate the progress of the implementation of the Corrective Action Plan of the competent civil aviation authorities in Mozambique, the Instituto de AviaÃ §Ã £o Civil de MoÃ §ambique (IACM). The ICAO Coordinated Validation Mission covered the areas of the civil aviation legislation in Mozambique, the internal organisation of IACM, the aerodromes and ground aids and the air navigations services in Mozambique. The report on this ICAO Coordinated Validation Mission was posted on the ICAO website on 5 May 2015. (82) Recognising the progress achieved by IACM in the rectification of the deficiencies identified by ICAO as well as the effort of IACM towards completing its work of establishing an aviation system compliant with international safety standards, it was previously envisaged that a Union safety assessment mission could take place in 2015. (83) The Union assessment mission to Mozambique took place in April 2015, with the participation of experts from the Commission, EASA and Member States. The areas that were assessed were the primary aviation legislation and civil aviation regulations, the internal organisation of IACM, personnel licensing and training, supervision of airworthiness of aircraft and supervision of aircraft operations. (84) The Union assessment mission made clear that the legal framework in place contains a number of deviations from international safety standards. The revised basic aviation act, incorporating changes that will resolve these identified deviations, is awaiting governmental approval. Specific legal and technical regulations are in place but lack completeness and consistency. The revised statutes of IACM, conferring to IACM the required financial and operational autonomy and resolving identified deficiencies in this area, is also awaiting governmental approval. While most of the recruitment of staff is completed and some of the planned organisational modifications have been implemented, a significant portion of the implementation that must follow still needs to be completed. (85) The Union assessment mission also identified weaknesses and deficiencies in various areas of IACM's work, including personnel licensing and training, the supervision of airworthiness and operations of aircraft. In the three operators that, by way of relevant sample, were visited, the Union assessment team identified prominent gaps in record keeping, inadequate manuals, loose organisational mechanisms and poor maintenance practices. While some of these are entirely under the responsibility of the operator, many of them can be considered as signs of lack of adequate authority oversight. (86) On the other hand, IACM demonstrated a firm commitment to continue working towards its ultimate goal of achieving an aviation system compliant with international safety standards and continues to benefit from full governmental support and endorsement. However, IACM will also need professional, competent and unbiased guidance for the period to come. The Commission is preparing, with IACM and EASA, the provision of such technical assistance, with a view to helping resolve the remaining deficiencies and conclude the internal capacity building process necessary to reach the required sustainability. (87) The Union assessment mission allowed the Commission to conclude that, while IACM showed significant progress in the implementation of international safety standards, important deficiencies in the safety oversight system in Mozambique remain. The ability of IACM to oversee the civil aviation activities in Mozambique is at this stage not yet at a sufficient level according to international safety standards. Therefore there is insufficient evidence to support a decision on a relaxation of the operating ban of all the air carriers certified in Mozambique. (88) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Mozambique. Air carriers from the Philippines (89) In March 2010, all air carriers certified in the Republic of the Philippines were included in Annex A to Regulation (EC) No 474/2006 (14), on the basis of verified evidence of the insufficient ability of the authorities responsible for the oversight of those air carriers to address safety deficiencies. There was also insufficient evidence of compliance with applicable international safety standards and recommended practices on the part of the air carriers certified in the Republic of the Philippines, (90) In July 2013, the air carrier Philippine Airlines was removed from Annex A to Regulation (EC) No 474/2006 (15). In April 2014, the air carrier Cebu Pacific Air was removed from Annex A to Regulation (EC) No 474/2006 (16) as well. Both decisions were based on a Union on-site assessment visit of June 2013, the improved safety oversight provided by the Civil Aviation Authority of the Philippines (CAAP) of those air carriers and the ability of those air carriers to ensure effective compliance with international safety standards. In April 2014, the United States Federal Aviation Administration also announced its decision to upgrade the Philippines compliance status from category 2 to category 1 in respect to its International Aviation Safety Assessment programme. (91) On 10 March 2015, technical consultations were held between experts from the Commission, EASA, a Member State and senior representatives from CAAP, as well as three air carriers certified in the Philippines, namely Zest Airways Inc. (Dba Air Asia Zest), Air Philippines Corporation and South East Asian Airlines (SEAir) Inc. CAAP provided an update in respect to ongoing organisational improvements, including the reorganisation of its Flight Standards Inspectorate Service and details of training for CAAP Inspectors. In addition, CAAP provided details of the safety oversight it performs on the air carriers: Air Asia Zest, Air Philippines Corporation and South East Asian Airlines (SEAir) Inc. With respect to the safety oversight provided by CAAP, the details presented at the meeting included the scheduled Minimum Required Annual Inspection programme for each carrier, as well as specific details of surveillance activities relating to each of them. At the meeting, CAAP also provided an update on the implementation of the Philippines State Safety Programme. This update included specific information in respect to the Philippines State Runway Safety Programme, including the related training and awareness programme. CAAP also gave an update of the investigation into the runway excursion of an aircraft of Air Asia Zest that took place on 30 December 2014. (92) At the 10 March 2015 technical consultations Air Asia Zest, Air Philippines Corporation and South East Asian Airlines (SEAir) Inc each explained the functioning of their respective operations. The information provided by each air carrier included details of organisational structure and the functioning of their individual Safety and Quality Departments. Specifics included current fleet information, the mitigation of safety concerns in each air carrier and details of internal quality assurance provision. In addition, each carrier presented their individual Flight Data Monitoring programmes. (93) On the basis of the evidence presented during these technical consultations, a Union on-site assessment visit to the Philippines was organised in April 2015. Experts from the Commission, EASA and Member States participated in this assessment visit. The assessment visit was conducted at the offices of CAAP and, by way of sample, at several air carriers certified in the Philippines, namely Air Asia Inc, Air Asia Zest, Air Philippines Corporation, Island Aviation Inc, Magnum Air (Skyjet) Inc, South East Asian Airlines (SEAir) Inc and South East Asian Airlines (SEAIR) International. (94) Evidence presented during the Union on-site assessment visit included that the Flight Standards Inspectorate Service has 173 staff directly tasked with conducting certification and oversight. Of the evidence sampled it was confirmed that the Principal Operations and Maintenance inspectors were sufficiently experienced to conduct effective oversight and that they had received formal training in respect to their oversight responsibilities. To assist its inspectors with the conduct of their oversight responsibilities, CAAP has produced an inspector job aid which includes structured job aid checklists, CAAP technical guidance documentation, inspecting forms and surveillance reference documentation. (95) The evidence presented by CAAP during the Union on-site assessment visit included that to assist with the planning of the Minimum Required Annual Inspection schedule CAAP utilizes a civil aviation safety oversight reporting and tracking (CASORT) database. To enable a structured oversight schedule to be put in place by individual inspectors, CAAP publishes National Surveillance and Inspection Program Guidelines. This document includes options for focused inspections in the event of an under-performing Air Operator Certificate (AOC) holder. In terms of AOC certification and renewal, CAAP has published an Air Operator Certification and Administration Manual. During the Union assessment visit the AOC certification and renewal files were sampled for 9 CAAP certified air carriers, including all of the air carriers that were visited by the EU assessment team. In addition, observation was made of CAAP inspectors conducting specific surveillance activity. The planning and conduct of this activity was observed to be of a satisfactory standard. (96) By way of relevant sample of air carriers certified in the Philippines, seven air carriers were visited during the Union on-site assessment visit. This sample included the four largest Philippine certified air carriers that are still included in Annex A to Regulation (EC) No 474/2006. The visit sought to verify the extent of their compliance with international safety standards. In addition, the visit, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, sought to make an assessment of the willingness and ability of each of these air carriers to address safety deficiencies. The main conclusion of the visits to these air carriers is that there was no lack of willingness and in general no lack of ability to address safety deficiencies. (97) In regard to the Union on-site assessment visit, with respect to the common criteria set out in the Annex to Regulation (EC) no 2111/2005 it was concluded that the Civil Aviation Authority of the Philippines is willing and able to address safety deficiencies and has sufficient ability to implement and, when necessary, enforce relevant international safety standards, including the Philippines Civil Aviation Regulations. (98) CAAP was heard by the Air Safety Committee on 10 June 2015. On that occasion, by way of relevant sample, three air carriers certified in the Philippines were also heard, (Air Asia Zest, Air Philippines Corporation and Cebgo Inc, formerly South East Asian Airlines (SEAir) Inc). (99) CAAP presented to the Committee its current Flight Standards Inspectorate Service organisational structure, provided detail of its existing workforce assigned to safety oversight tasking and provided an overall picture of aviation activity within the Philippines. It reported that it has oversight responsibility for 36 AOC holders and that it has categorised nine of them as operators of large aircraft. CAAP also provided a summary of the oversight it has scheduled for 2015 in respect to the three air carriers that participated in the hearing. In addition, CAAP emphasised its commitment as the competent authority of the Philippines to continue with its roadmap of continuous improvement. (100) CAAP in its presentation provided a summary of its corrective action plan with regard to the observations raised by the EU assessment team during the Union on-site assessment visit. The corrective actions presented included a focus on certain priority issues such as enhancement of the CAAP inspector training programme, improvements in information technology infrastructure, continued measures to enhance the skill sets of its inspecting workforce and a commitment to continue its work on safety oversight standardisation. In addition, CAAP provided specific details in respect to infrastructure improvements including measures associated with its State Runway Safety Programme. (101) Air Philippines Corporation presented detail on its organisational structure, its aircraft fleet plans and specifics relating to its Safety Management System. It reported on its safety meeting structure, safety reporting and management, its flight data monitoring programme including how it conducts continuous monitoring of mitigating actions. Details were provided by Air Philippines Corporation of its safety assurance function and its application of change management procedures. In addition, the air carrier reported on its follow-up actions to the observations raised during the Union on-site assessment visit. (102) Cebgo Inc presented details of its management structure, Safety Management System, accident prevention and flight safety programme, flight data management programme, quality management system and airworthiness and maintenance control. Specifics included its safety targets for 2015 and evidence of its safety reporting process. Cebgo Inc reported its top five safety priorities and the actions taken in respect to them. In addition, the air carrier provided a summary of its follow-up actions to the observations raised during the Union on-site assessment visit. (103) Air Asia Zest presented details of its fleet, organisational structure and its safety and quality management department. Specifics included its high level safety objectives, safety reporting process and flight data analysis programme as well as its top five safety priorities. In addition, the air carrier provided a summary of its follow-up actions to the observations raised during the Union on-site assessment visit. (104) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided at the hearing before the Air Safety Committee, the Commission considers that CAAP has made sustained improvements over a continuous time period. It is also recognised that there has been no lack of willingness of CAAP to engage on an ongoing basis with the Commission and that CAAP is transparent in its recognition that it should continue enhancements to further develop its safety oversight and surveillance procedures. It is assessed that CAAP has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in the Philippines. During the hearing before the Air Safety Committee, CAAP gave its commitment to fully engage in a continuing safety dialogue with the Commission, including through additional meetings, if and when deemed necessary by the Commission. (105) The Commission noted that all of the three air carriers certified in the Philippines that had, by way of relevant sample, been invited to the hearing before the Air Safety Committee, presented to a satisfactory standard and are all able to provide specific details in respect to the safe conduct of their respective operations. The Commission considers that there is sufficient evidence of compliance with applicable international safety standards and recommended practices on the part of air carriers certified in the Republic of the Philippines. (106) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in the Republic of the Philippines from Annex A to Regulation (EC) No 474/2006. (107) Member States are to continue to verify effective compliance by all Philippine air carriers with the relevant safety standards, through the prioritisation of ramp inspections pursuant to Regulation (EU) No 965/2012. Should the results of such inspections, or any other relevant safety information indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. Air carriers from the Russian Federation (108) The Commission, EASA and the Member States have continued to closely monitor the safety performance of air carriers certified in the Russian Federation and operating in the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (109) On 23 March 2015, the Commission, assisted by EASA, met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to review the safety performance of Russian air carriers during SAFA ramp inspections for the period between 10 March 2014 and 9 March 2015 and identify cases which require specific attention. During the meeting, FATA committed to following up on certain cases of non-compliance which had not yet been properly rectified and to updating the Commission about their status prior to the end of May. (110) FATA informed the Commission that, due to the expansion of the SAFA system, it monitors the SAFA performance of Russian air carriers in certain third countries as well. FATA also indicated that it had appointed new safety inspectors to deal with air carriers which have open findings following inspections under the SAFA programme. FATA expressed the expectation that this oversight will further improve the reaction speed and the quality of the corrective actions of the operators. FATA also updated the Commission on the latest suspensions and revocations of air operator certificates under their responsibility. (111) On the basis of the available information, the Commission concluded that a hearing before the Air Safety Committee of the Russian aviation authorities or of air carriers certified in the Russian Federation is not necessary. (112) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union by including air carriers from the Russian Federation. (113) Member States are to continue to verify effective compliance with the international safety standards by the air carriers from the Russian Federation, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. (114) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be forced to take action against air carriers from the Russian Federation in accordance with Regulation (EC) No 2111/2005. Air carriers from Sudan (115) On the basis of the regular contacts between the Sudan Civil Aviation Authority (SCAA) and the Commission, it appears that SCAA has made good progress as regards its oversight activities in relation to air carriers certified in Sudan. The SCAA also informed the Commission that certain air carriers have made good progress with respect to the implementation of international safety standards. (116) The SCAA has agreed to receive a Union on-site assessment visit in October 2015. This assessment visit is planned in order to verify the information provided by SCAA and to gather additional information to support a possible decision with respect to air carriers certified in Sudan. At this moment there is insufficient information available to support a decision with respect to air carriers certified in Sudan. (117) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Sudan. Air carriers from Thailand (118) A full Universal Safety Oversight Audit Programme Continuous Monitoring Approach audit was conducted by ICAO in the Kingdom of Thailand in January 2015. The overall result is that the effective implementation of international safety standards in Thailand is well below the world average. Based on the audit results, ICAO issued a Significant Safety Concern on the certification of air operators, including the authorization of specific operating procedures. The Department of Civil Aviation (DCA) in Thailand submitted a corrective action plan to ICAO to address the findings. (119) The DCA approached the European Union and EASA to request technical assistance in support to the resolution of the findings that were raised by ICAO. A technical assistance mission to Thailand was conducted by EASA in April 2015 and further technical assistance and cooperation will be provided in the coming months. (120) On the basis of the ICAO audit results and the recommendations from the technical assistance mission, the Thai DCA, together with the air carrier Thai Airways International, were invited for technical consultations in Brussels in order to gather additional information on the short, medium and long term corrective actions that the DCA is taking. The Thai DCA, as well as Thai Airways International welcomed this invitation and provided in a transparent way all requested information prior to the meeting. (121) At the technical consultations, which took place on 3 June 2015, both the DCA and Thai Airways International showed a clear willingness to engage and provided as much information as possible. The DCA underlined that the Government in Thailand is very much aware of the importance of civil aviation safety and has committed to provide the necessary means to improve the safety oversight system of the Thai DCA, which will soon be reorganised into the Civil Aviation Authority of Thailand, with a considerably enhanced budget. (122) Thai Airways International presented in a clear manner its Safety and Quality Management System. The air carrier demonstrated that it was able to ensure adequate compliance with international safety standards. (123) The Commission considers that the safety information available does not support a decision to impose a ban or operational restrictions on air carriers certified in Thailand. However, the Commission considers that the situation should continue to be closely monitored. (124) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (125) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand pursuant to Regulation (EU) No 965/2012. (126) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be forced to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Yemen (127) By letter of 10 April 2015, the Commission enquired of the Civil Aviation and Meteorological Authority of Yemen (CAMA) as to whether the deteriorating security situation in Yemen affects the ability of CAMA to provide safety oversight of the air carriers certified in Yemen. (128) On 18 May 2015 the air carrier Yemen Airways (Yemenia) reported to the Commission that it had suspended its operations in late March 2015 due to the deteriorating situation in Yemen. In addition, this communication from Yemenia stated that its aircraft were being stored in different locations outside Yemen. In a letter dated 1 June 2015 CAMA informed the Commission that the aircraft of Yemenia were no longer in Yemen and that the intention of CAMA is to coordinate with the aviation authorities in the States where the aircraft are presently stored regarding its safety oversight responsibilities. In this same letter, CAMA also indicated that due to the deteriorating security situation in Yemen there was little air operations activity currently taking place in the country. (129) Based on the information received from CAMA and Yemenia it was concluded that whilst the situation should continue to be closely monitored there was insufficient evidence to support a decision to impose a ban on air carriers certified in Yemen at this time. (130) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Yemen. (131) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in the Yemen pursuant to Regulation (EU) No 965/2012. Air carriers from Zambia (132) On 25 February 2015, a technical meeting was held with the participation of senior representatives from the Zambia Civil Aviation Authority (ZCAA), the Commission, EASA and the Member States. ZCAA gave a comprehensive and transparent overview of the steps taken in the last year concerning the development of the ZCAA, the recruitment of personnel for the ZCAA, the development of civil aviation regulations in Zambia and the improvement of the oversight on the air carriers. (133) It appears that ZCAA has made good progress in resolving a number of ICAO findings and that a solid basis has been laid for further development of the civil aviation safety oversight system in Zambia. However, in most of the eight ICAO Critical Elements that form a civil aviation safety oversight system, significant work still remains to be completed. (134) ZCAA indicated that it will continue to work on the implementation of international safety standards. The Commission intends to carry out further assessments in order to determine whether it will be feasible to organise a Union on-site assessment visit to verify the implementation of international safety standards in Zambia, prior to the end of October 2015. (135) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Zambia. Final considerations (136) As regards the other air carriers currently included in the Union list, the Commission has verified whether it is appropriate to update the list and concluded that that is not the case. In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to those air carriers. (137) Article 8(2) of Regulation (EC) No 2111/2005 recognises the need for decisions to be taken swiftly and, where appropriate, urgently, given the safety implications. It is therefore essential, for the protection of sensitive information and for minimising commercial impact, that the decisions of the Commission in the context of updating the list of air carriers which are subject to an operating ban or restriction within the Union, are published in the Official Journal of the European Union and enter into force on the day following that of their publication. (138) Regulation (EC) No 474/2006 should therefore be amended accordingly. (139) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex A to this Regulation; (2) Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2015. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Implementing Regulation (EU) No 1197/2011 of 21 November 2011 (OJ L 303, 22.11.2011, p. 14). See in particular points 26 to 30 of the recitals of this Regulation. (7) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council. (8) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (9) Regulation (EC) No 715/2008 of 24 July 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (OJ L 197, 25.7.2008, p. 36). (10) Commission Implementing Regulation (EU) No 791/2010 of 6 September 2010 (OJ L 237, 8.9.2010, p. 10). See in particular points 9 to 23 of the recitals of this Regulation. (11) Commission Implementing Regulation (EU) No 1071/2010 of 22 November 2010 (OJ L 306, 23.11.2010, p. 44). See in particular points 29 to 31 of the recitals of this Regulation. (12) Commission Implementing Regulation (EU) No 273/2010 of 30 March 2010 (OJ L 84, 31.3.2010, p. 25). See in particular points 41 to 49 of the recitals of this Regulation. (13) Commission Implementing Regulation (EU) No 590/2010 of 5 July 2010 (OJ L 170, 6.7.2010, p. 9). See in particular points 60 to 71 of the recitals of this Regulation. (14) Commission Implementing Regulation (EU) No 273/2010 of 30 March 2010 (OJ L 84, 31.3.2010, p. 25). See in particular points 74 to 87 of the recitals of this Regulation. (15) Commission Implementing Regulation (EU) No 659/2013 of 10 July 2013 (OJ L 190, 11.7.2013, p. 54). See in particular points 80 to 94 of the recitals of this Regulation. (16) Commission Implementing Regulation (EU) No 368/2014 of 10 April 2014 (OJ L 108, 11.4.2014, p. 16). See in particular points 102 to 119 of the recitals of this Regulation. ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua and Indonesia Air Asia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 LBZ Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 121-043 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia BATIK AIR 121-050 BTK Republic of Indonesia CITILINK INDONESIA 121-046 CTV Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 MNS Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia PACIFIC ROYALE AIRWAYS 121-045 PRQ Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 PNS Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana put in Annex B, including Republic of Kazakhstan AIR ALMATY AK-0483-13 LMY Republic of Kazakhstan ATMA AIRLINES AK-0469-12 AMA Republic of Kazakhstan AVIA-JAYNAR/AVIA-ZHAYNAR AK-0467-12 SAP Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0473-13 BBS Republic of Kazakhstan BURUNDAYAVIA AIRLINES KZ-01/001 BRY Republic of Kazakhstan COMLUX-KZ KZ-01/002 KAZ Republic of Kazakhstan EAST WING KZ-01/007 EWZ Republic of Kazakhstan EURO-ASIA AIR AK-0472-13 EAK Republic of Kazakhstan FLY JET KZ AK-0477-13 FJK Republic of Kazakhstan INVESTAVIA AK-0479-13 TLG Republic of Kazakhstan IRTYSH AIR AK-0468-13 MZA Republic of Kazakhstan JET AIRLINES KZ-01/003 SOZ Republic of Kazakhstan KAZAIR JET AK-0474-13 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0484-13 KZS Republic of Kazakhstan PRIME AVIATION AK-0478-13 PKZ Republic of Kazakhstan SCAT KZ-01/004 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0470-12 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AERO-SERVIÃ OS SARL MOZ-08 Unknown Republic of Mozambique CFM  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-07 Unknown Republic of Mozambique COA  COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CPY  CROPSPRAYERS MOZ-06 Unknown Republic of Mozambique CRA  CR AVIATION LDA MOZ-14 Unknown Republic of Mozambique EMÃ LIO AIR CHARTER LDA MOZ-05 Unknown Republic of Mozambique ETA  EMPRESA DE TRANSPORTES AÃ REOS LDA MOZ-04 Unknown Republic of Mozambique HCP  HELICÃ PTEROS CAPITAL LDA MOZ-11 Unknown Republic of Mozambique KAY  KAYA AIRLINES, LDA MOZ-09 KYY Republic of Mozambique LAM  LINHAS AÃ REAS DE MOÃ AMBIQUE S.A. MOZ-01 LAM Republic of Mozambique MAKOND, LDA MOZ-20 Unknown Republic of Mozambique MEX  MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MXE Republic of Mozambique OHI  OMNI HELICÃ PTEROS INTERNATIONAL LDA MOZ-17 Unknown Republic of Mozambique SAF  SAFARI AIR LDA MOZ-12 Unknown Republic of Mozambique SAM  SOLENTA AVIATION MOZAMBIQUE, SA MOZ-10 Unknown Republic of Mozambique TTA  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-16 TTA Republic of Mozambique UNIQUE AIR CHARTER LDA MOZ-13 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD UNKNOWN RUM Sierra Leone DESTINY AIR SERVICES, LTD UNKNOWN DTY Sierra Leone HEAVYLIFT CARGO UNKNOWN Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD UNKNOWN ORJ Sierra Leone PARAMOUNT AIRLINES, LTD UNKNOWN PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD UNKNOWN SVT Sierra Leone TEEBAH AIRWAYS UNKNOWN Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 54 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 15 MGG Republic of the Sudan BADER AIRLINES 35 BDR Republic of the Sudan BENTIU AIR TRANSPORT 29 BNT Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan DOVE AIRLINES 52 DOV Republic of the Sudan ELIDINER AVIATION 8 DND Republic of the Sudan FOURTY EIGHT AVIATION 53 WHB Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION 60 KUH Republic of the Sudan MARSLAND COMPANY 40 MSL Republic of the Sudan MID AIRLINES 25 NYL Republic of the Sudan NOVA AIRLINES 46 NOV Republic of the Sudan SUDAN AIRWAYS 1 SUD Republic of the Sudan SUN AIR COMPANY 51 SNR Republic of the Sudan TARCO AIRLINES 56 TRQ Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 6 aircraft of type Boeing B777 and 4 aircraft of type Boeing B737-700. All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TEI, D2-TBF, D2-TBG, D2-TBH, D2-TBJ. Republic of Angola AIR ASTANA (2) AK-0475-13 KZR Kazakhstan All fleet with the exception of: aircraft of type Boeing B767, aircraft of type Boeing B757, aircraft of type Airbus A319/320/321. All fleet with the exception of: aircraft within the Boeing B767 fleet, as mentioned on the AOC; aircraft within the Boeing B757 fleet, as mentioned on the AOC; aircraft within the Airbus A319/320/321 fleet, as mentioned on the AOC. Aruba (Kingdom of the Netherlands) AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (3) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR (4) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type Airbus A300, 8 aircraft of type Airbus A310, 1 aircraft Boeing B737. All fleet with the exception of: EP-IBA, EP-IBB, EP-IBC, EP-IBD, EP-IBG, EP-IBH, EP-IBI, EP-IBJ, EP-IBM, EP-IBN, EP-IBO, EP-IBS, EP-IBT, EP-IBV, EP-IBX, EP-IBZ, EP-ICE, EP-ICF, EP-IBK, EP-IBL, EP-IBP, EP-IBQ, EP-AGA. Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: aircraft of type Boeing B737, aircraft of type ATR 72/42 and 3 aircraft of type DHC 6-300. All fleet with the exception of: aircraft within the Boeing B737 fleet, as mentioned on the AOC, aircraft within the ATR 72/42 fleet, as mentioned on the AOC; 5R-MGC, 5R-MGD, 5R-MGF. Republic of Madagascar (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Air Astana is only allowed to use the specific aircraft types mentioned, provided that they are registered in Aruba and that all changes to the AOC are timely submitted to the Commission and to Eurocontrol. (3) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (4) Iran Air is allowed to operate to the Union using the specific aircraft under the conditions set out in Recital (69) of Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.